DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-5, 20-21, and 23, drawn to adapting the functionality of a second detector based on findings of a first detector and solves the problem of optimizing detection by the second detector.
Group II, claim(s) 6-16, drawn to a controller for correlating data from the detectors and solves the problem of accurately assessing a security risk.
Group III, claim(s) 17-19 and 24, drawn to an automated transport device and solves the problem of how to integrate the screening system into transportation infrastructure.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of “a screening system” as disclosed by claim 1 or “a method of installing detectors” as disclosed by claim 22, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Call et al. (US 20090248319 A1).
Regarding Claim 1. Call teaches:
A screening system (See Fig. 3D and para[0007]: a mail screening system.) comprising: 
a plurality of detectors about a screening area (See Fig. 3D and para[0071]: a tag reader 33; a sizing component 35; a mass spectrometer 39a; an explosive detector 39b; and a DFU 41a.), each detector comprising a sensor configured to detect information from one or more objects moving along a path from an entrance to an exit of the screening area (See Fig. 3D, para[0071], and para[0075]: an arrow 49 indicates the direction of parcels moving through the system.), 
the plurality of detectors comprising a first detector configured to detect information from a first location of the path (See Fig. 3D, para[0071], and para[0071]: Data from sizing component 35.), and 
a second detector configured to detect information from a second location of the path (See Fig. 3D, para[0071], and para[0071]: mass spectrometer 39a.); 
wherein the second detector is configured to adapt its functionality based on a finding of the first detector for a given one of the one or more objects (See para[0071] and para[0073]: Based on the dimensions determined by sizing component 35, the nozzle can then be moved closer to the item of mail, to collect a better vapor sample. The collected vapor sample can then be directed to one or more of mass spectrometer 39a and explosives detector 39b.).

Regarding Claim 22. Call teaches:
A method of installing detectors about a screening area (See Fig. 3D and para[0007]: a mail screening system.), comprising: 
installing a first detector about a screening area (See Fig. 3D, para[0071], and para[0071]: Data from sizing component 35.), the first detector configured to detect information from one or more objects at a first location on a path between an entrance and an exit of the screening area (See Fig. 3D, para[0071], and para[0075]: an arrow 49 indicates the direction of parcels moving through the system.); 
installing a second detector about the screening area (See Fig. 3D, para[0071], and para[0071]: mass spectrometer 39a.), the second detector configured to detect information from the one or more objects at a second location on the path that is different from the first location (See Fig. 3D, para[0071], and para[0075]: an arrow 49 indicates the direction of parcels moving through the system.); 
adapting functionality of the second detector for a given one of the one or more objects based on a finding of the first detector for the given one of the one or more objects (See para[0071] and para[0073]: Based on the dimensions determined by sizing component 35, the nozzle can then be moved closer to the item of mail, to collect a better vapor sample. The collected vapor sample can then be directed to one or more of mass spectrometer 39a and explosives detector 39b.).

Claim 1 link(s) inventions Group I, Group II, and Group III.  Claim 22 link(s) inventions Group I and Group III. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 1 and 22.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                   

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863